Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2002

Lingenfelter v. Comm Social Security
Precedential or Non-Precedential:

Docket 1-2732




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Lingenfelter v. Comm Social Security" (2002). 2002 Decisions. Paper 106.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/106


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL


                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                             N0. 01-2732


                      JENNIFER M. LINGENFELTER,

                                                Appellant

                                    v.

             *LARRY G. MASSANARI, ACTING COMMISSIONER
                        OF SOCIAL SECURITY

                    *(Pursuant to F.R.A.P. 43(c))



         On Appeal From The United States District Court
             For the Western District of Pennsylvania
                  (D.C. Civil No. 00-cv-000102)
     District Judge: Honorable D. Brooks Smith, Chief Judge


         Submitted Pursuant to Third Circuit LAR 34.1(a)
                         January 24, 2002

         BEFORE:    NYGAARD, and STAPLETON, Circuit Judges,
                      and SLEET, District Judge*

                   (Opinion filed   February 5, 2002 )

__________________________________

* Honorable Gregory M. Sleet, United States District Judge for the
District of Delaware,
   sitting by designation.



                   MEMORANDUM OPINION OF THE COURT




STAPLETON, Circuit Judge:

     Appellant Jennifer M. Lingenfelter applied for supplemental security
income
alleging disability due to depression, learning disability, and attention
deficit
hyperactivity disorder. The ALJ found that she has impairments consisting
of depression,
borderline intellectual functioning, and attention deficit hyperactivity
disorder. While
"severe," none of these impairments or combinations thereof were found to
meet the
criteria described in Listing 12.00, Mental Disorders, or any other listed
impairments. The
ALJ did find that Lingenfelter could not return to her past relevant work
sandwich
maker. Nevertheless, she was found to retain "the residual functional
capacity to perform
a wide range of simple, routine and repetitive work activity at all
exertional levels of
activity [so long as she avoids] work with excessive stress, public
contact and significant
interaction with coworkers." App. 17. Based on the testimony of a
vocational expert, the
ALJ found that given this residual functional capacity, her age and
educational
background, she is capable of making an adjustment to work which exists in
significant
numbers in the local and national economies.
     The Appeals Council affirmed the ALJ's denial of benefits and the
District Court
granted summary judgment to the Commissioner. We will affirm that
judgment
essentially for the reasons set forth in the thorough Magistrate Judge's
Report and
adopted by the District Court.
     We must affirm the Commissioner's decision if it is supported by
substantial
evidence. 42 U.S.C.     405(g). We conclude that it was.
     The ALJ and the Commissioner determined that Lingenfelter did not
have marked
limitations in her functional abilities as required by paragraphs 12.04B
and 12.05B of the
Listings. While Lingenfelter testified that she withdraws during periods
of depression
and stays at home without dressing or bathing, there was conflicting
evidence of frequent
contact with family, friends and mental status reports that consistently
characterized her
as communicative, oriented and motivated. None of the medical evaluations
indicated
that her concentration deficiency met the level required by the listings
and there was
evidence that she had been able to hold down a job for a year as a
sandwich maker.
Given the conflicting evidence, the Commissioner permissibly concluded
that
Lingenfelter had only slight restrictions in her social functioning
abilities.
     Similarly, the evidence relevant to Lingenfelter's residual
functional capacity was
in conflict and the ALJ chose to discount her testimony because it was not
substantiated
by the medical assessments or diagnostic reports and was inconsistent with
much of the
evidence concerning her daily habits. Contrary to Lingenfelter's
argument, the ALJ's
hypothetical question to the vocational expert was supported by record
evidence and the
expert's response provided substantial evidence supporting the
Commissioner's ultimate
decision.
     The judgment of the District Court will be affirmed.
TO THE CLERK:


     Please file the foregoing Memorandum Opinion.



                             /s/ Walter K. Stapleton

Circuit Judge